Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by JPMorgan Chase & Co. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934, as amended Subject Company: The Bear Stearns Companies Inc. (Commission File No. 001-8989) The following is a transcript of JPMorgan Chase & Co.s First Quarter 2008 Earnings Call: C O R P O R A T E P A R T I C I P A N T S Mike Cavanagh JPMorgan Chase & Co. - CFO Jamie Dimon JPMorgan Chase & Co. - Chairman, CEO C O N F E R E N C E C A L L P A R T I C I P A N T S Guy Moszkowski Merrill Lynch - Analyst Glenn Schorr UBS - Analyst Mike Mayo Deutsche Bank - Analyst Betsy Graseck Morgan Stanley - Analyst Jeff Harte Sandler O'Neill & Partners - Analyst Meredith Whitney Oppenheimer & Co. - Analyst P R E S E N T A T I O N Operator Good morning, ladies and gentlemen. Welcome to the JPMorgan Chase first quarter 2008 earnings call. This call is being recorded. Today's presentation may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements speak only as of the date hereof, and reflect management's current beliefs. These statements are, by their nature, subject to significant risks and uncertainties, and the firm's actual returns could differ materially from those described in the forward-looking statements. Please refer to JPMorgan Chase's filings with the Securities and Exchange Commission including its most recent Form 10-K and Forms 10-Q for the description of the risks and factors that could cause the firm's results to differ materially from those described in the forward-looking statements. At the conclusion of the presentation, you will have an opportunity to ask questions. (OPERATOR INSTRUCTIONS) At this time, I would like to turn the call over to JPMorgan Chase's Chairman and Chief Executive Officer, Jamie Dimon, and Chief Financial Officer, Mike Cavanagh. Mr. Cavanagh, please go ahead, sir. Mike Cavanagh - JPMorgan Chase & Co. - CFO Great. Good morning. Thank you, operator. Good morning, everyone. You have got Mike here and Jamie as well. As usual, we will run through a presentation that you can pull off the web. I will run through the numbers and Jamie will make some comments, then we will take Q&A for a bit. So, hopefully, you have the presentation in front of you. If you go to the first page, Financial Highlights, these are the highlights exactly from our press release. I am not going to sit here and read it verbatim for you. But I guess I would just make the general couple of comments that you do see from the diverse earning sources that we have got, resulting in $2.4 billion of earnings for the quarter, inclusive of the $2.6 billion in markdowns in the Investment Bank that I will get to, as well as the strengthening of our credit reserves by $2.5 billion in the quarter, on top of the higher level of actual credit losses in the quarter. Net is a benefit of the $1.5 billion, all that washing through given the broader sources of earnings we have to create the positive earnings of $2.4 billion, which really gets to my next point, which is really that the earnings helped build and strengthen capital with Tier 1 capital actually increasing again in the quarter to just around $90 billion. Maintains our 8.3% Tier 1 ratio, which we feel very good about. But more broadly, that is with some growth in the balance sheet, so meeting the franchise needs of our clients as we operate through these tougher times. Along with the strength of the liquidity of the place, and the $12.6 billion in overall credit reserves, we feel like the balance sheet and capital position is all in good shape, and proud of how we have managed through the difficult couple of quarters we had in a row and maintained strength there. And then I guess the last point I would make here is that we are dealing in tough times, but it has been very important to the team here that we maintain our focus on the underlying business momentum, and you really see it across the businesses. You can see a summary of it down here at the bottom, that revenue growth of 15% in Retail, the strong rankings we maintain in the Investment Banking fee side, and the market share gains we have taken there, and really in many of our other businesses, and the strong profit growth in TSS. We have spent a lot of time focused on it, and feel very good about the continued ability to drive underlying growth there. Flipping now to the slide 2, not much to add versus the first page, but you do see at a high level the firm's kind of GAAP P&L, the $2.4 billion of reported net income, and EPS of $0.68, obviously down substantially from the very strong conditions we operated in and the record results of the first quarter last year. You can see on a net basis revenues and expenses down together, and the substantial story is obviously the big increase to $5.1 billion worth of credit costs, which, as I said, is about $2.5 billion of increase in allowance in the quarter, along with charge-offs ticking higher through prior year quarter and last quarter into this quarter. So now, if we will move to the businesses. I will start with the Investment Bank on page 3. So here you see starting with profits, we had a loss of $87 million in the quarter, inclusive of a very tough month of March in the first calendar quarter of the year. But working down the revenue pieces, you see that we had $1.206 billion of Investment Banking fees, which, while it is down, we feel very good about it, because as I said at the top, the strong rankings we have in Investment Banking fees, #1 with market share growth versus a year ago, as well as the top ranking we had in debt equity and equity related underwritings for the first time. We feel very good about the momentum we have serving clients in the Investment Banking space. Moving along to Fixed Income markets. Here you see a substantial decline in Fixed Income markets revenues to $466 million. That is really where you see the $2.6 billion worth of markdowns across a variety of asset classes. I will take you through the details but it is $1.2 billion across mortgage related categories, and $1.1 billion in leveraged lending and a little bit of the remaining corporate loan positions we have in our warehouses make up the balance there. When you really think about all other areas though, results included some records in rates and currencies, strong in areas like emerging markets, commodities and credit trading, and pretty much would throw the rest into the basket of mixed results generally, aside from that. We have pointed this out before. The gain on the widening of our credit spreads as it relates to structured notes issued out of our Fixed Income markets and Equity markets businesses of $662 million in Fixed Income markets and $287 million in equities. I will just make the note that while that's spread widening on the structured note liabilities, we, of course, do have derivative related liabilities and payables that also change in value quarter to quarter by changes in credit spreads of our sales and our counterparties. And across the IB that was actually several hundred million to the negative as spreads on some of our counterparties widened more than we did, putting a little pressure actually on overall revenue. So just to put the $662 million and $287 million in proper context. Moving on then to Equity markets, just shy of $1 billion of revenues. Relatively weak trading results, but strong client flows in the Equities business. And then, lastly, in the P&L for the Investment Bank, credit costs of $618 million, which includes the addition to reserves that we talked about at Investor Day making up the preponderance of that, as we moved $4.9 billion of our leveraged loans, which I'll talk about on the next page, into held-for-investment, as it is our intention to, at the levels they are at, continue to hold onto those. Just commenting on the outlook in the Investment Bank P&L, we expect looking ahead continued good market share in the Investment Banking fee side, but probably a continuation of this lower absolute level of fees versus the levels we were operating at in 2007. And, in general, that near term expectations for trading should also be lower, just given the difficult conditions we are operating with, but obviously that could change quite quickly if markets open up some. And then credit, the last driver of the P&L, we feel like obviously we have very strong reserves. You see the 2.55% allowance for loan losses to average loans, very strong, but remember, losses in Investment Banking can be pretty idiosyncratic on the credit side. Now moving on to just some of the risk classes in the Investment Bank on page 4, you see leveraged lending, the same page we have showed you for a couple of quarters now. Here again we took $1.1 billion of write-downs and we have remaining commitments of $22.5 billion. In the second bullet on the page, you can see we just walk forward from where we ended last quarter, $26.4 billion, down to the $22.5 billion. Really $2.3 billion closed or distributed or otherwise reduced during the quarter. We added, and this is worth noting and pointing out, that we are capturing here all new commitments as well. Obviously new commitments of $3.3 billion done at market terms, i.e., not covenant-lite, not overleveraged, so capable of being distributed, and therefore not requiring not related to the markdowns we have taken in the quarter, which relates to some of the stuff that got stuck from last summer. And then, of course, we transferred the $4.9 billion to held-for-investment that I talked about on the prior page. So all in all, on average, we have got an 11% write-down on the balances there, but that obviously widens out when you really consider that it's the new commitments that are part of the denominator, they don't require a mark against them. So we are more in the mid-80s when you really think about it for the troublesome deals, in terms of where we are marked. Still obviously a large risk for us though at $22.5 billion of leveraged loans on the balance sheet. Now moving on to page 5, the remaining areas that we have talked about before, start with mortgage related, so you see not a lot of movement here in balances. Let me just comment on it quickly. Prime and Alt-A mortgages in the mortgage trading areas, $13.7 billion of balances last quarter, down to $12.8 billion this quarter, largely due to the $1.1 billion of markdowns we talked about and took in the quarter. Subprime exposures were $2.7 billion gross last quarter, down to $1.9 billion gross, with markdowns net of hedges of $152 million. Exposure here is hedged with $1.6 billion against the gross positions. So we do continue to feel we are well-covered in the subprime space, as we have talked about in prior quarters. And then lastly, in mortgage CMBS exposure of $13.5 billion, down from $15.5 billion, and this is one we had some modest markdowns here, but we are not breaking that out, given that we really consider this to be kind of normal trading activity at this stage, relative to some of the other areas where we are capturing some more warehouse positions that we are stuck with. Collateralized debt obligations, which as we have talked about before, is not subprime related at all. This is corporate debt largely in these CLO warehouses, $5.5 billion in those warehouses last quarter, down to $4.4 billion, and $266 million of marks. So that is the area away from leveraged loans where we took some significant marks in the quarter. And last comment, a little bit of increase, from 5% to 6% would be my estimate, in terms of Level 3 assets for the firm for the quarter. So not something that gives me any pause. Moving ahead now onto the retail business, slide 6. So here as usual we would just before talking about the P&L just point out some things about the health of the business and the drivers of the P&L overall. So you see $214 billion worth of deposits, up 4% from a year ago. $11.1 million checking accounts, up 9% from a year ago, which then drives all the increased sales and investments; Product and sales force in the branches drive the rest of the stats that you then see related to the branches. Moving to the origination, loan origination side, you see given the tightening of underwriting standards in home equity, 47% decline from a year ago, to $6.7 billion of originations in home equity in the quarter. And then moving on to mortgages, $47.1 billion of originations, the bulk of that is in the conforming space. Now moving onto slide 7, we get to the P&L for Retail, so a net loss, inclusive of all the credit costs and the reserving done, of $227 million for the quarter. But again, starting at the top, you got the $4.7 billion worth of revenues, up 15% from a year ago, which is fundamentally organic. There's no acquisitions added in this period versus the prior period. And so when you really skip down a little bit and look at the Regional Bank, which earned in the consumer and business banking portion of it, earned $545 million. The revenue there is up 11% on higher loan balances and higher deposit balances and wider spreads, as well as higher levels of deposit-related fees. So given this great revenue momentum in the Retail banking business for the reasons we talked about on the prior page, as well as revenues up overall, with growth in production and mortgage banking as you saw from the prior page. On the credit side, I will get into it in the next few slides, but total P&L impact in credit costs, you see the numbers circled of $2.5 billion, so that is $800 million worth of charge-offs, $1.7 billion of addition to allowance, with $1.1 billion of increase in reserves in the home equity space, as we had talked about at Investor Day, as well as about $400 million in subprime, and some in the prime space as well. You see before we leave this page, overall for Retail related to credit costs, the allowance to loan losses to loans improves again to 2.28% . Now, moving on to the slide 8 on home equity, here we took you through a lot of detail on Investor Day, Charlie did, about really the details, what is driving the trends that we are seeing here. But so I won't repeat all that but I would say we just continue to see those credit trends degrade, as we said at the time, continuing to have bad roll rates in credit, as well as high severities. So we are not yet ready to predict where this peaks, but as we had talked about, if you just look at the box in the upper right, you see charge-offs up to $447 million. We had talked about $450 million or so for the quarter when we were at Investor Day, and we also said at Investor Day that given the trends we see, we could reasonably see that number doubling by the time we get to the fourth quarter, so the $450 million becoming potentially $900 million for the outer part of the year. It is still hard to exactly predict, but we would continue to say that that is in the realm of the potential outcomes there. So trends continue to be as we talked about here during Investor Day. So moving down to the bottom, you just see that, as a result, we have increased the loan loss reserves as we suggested we would by $1.1 billion here, taking us to a level of future losses covered, so-to-speak, by that reserve of amounting to $2.6 billion on an annual basis. Obviously, higher than the level that we are currently running at, but in light of what I said in terms of expectations of higher levels, the reserve needs to go up, and just a comment, and this is true for the way we think about loss forecasts and reserves, I will just say that what we have embedded in there is certainly affecting our loss forecast is home price appreciation declines. We are expecting declines nationally for this year on top of what we have seen already in the high-single digits, which translates to peak to end of year losses in some of the tougher markets, Arizona, California, Florida, in the mid-20s, peak to end of year, and so that is what is contemplated in terms of home prices. Obviously, as we talked about, we just continue to roll forward, carry forward the bad loss roll rates. As the various vintages age, we don't assume improvement in roll rates. We are not relying on FICO scores as we do our work there. And then, again, in terms of the broader economy, we don't contemplate anything getting materially better nor worse from here. So those could be some of the factors that would affect us as we do losses in future quarters. Moving on now to subprime mortgage on the page 9, I will be quicker with these. So just skip to the upper right. So you see, we have certainly higher than we expected roll rates of dollars of balances, moving from the late delinquency buckets to charge-off and loss, beyond what we talked about last quarter where we saw $71 million of charge-offs. We now jump to $149 million, and, as you recall, we had set up reserves to cover on average $75 million of losses per quarter, so with this degradation, we have added $400 million plus to reserves here, which covers for annualized losses to the tune of about $700 million. Obviously tightening underwriting standards across all areas, very much so, and at this stage in subprime, the tightening that we have done left us with almost no subprime production in the month of March. And then lastly, on the next slide 10, prime mortgage, you see the upper left the 30-day delinquency trend, even moving into the prime space, and, as a result, which is really just the effect of home price declines bleeding into the prime mortgage portfolio, you see net charge-offs of $50 million, up from $17 million last quarter. So here again, higher losses, as well as about $250 million of additions to reserves, and given we book we hold much of the balances here as you see in the upper right in Corporate, where we also hold mortgage securities. Now moving on, finished up with Retail there. Let's move on to Card Services on slide 11. So starting with profits of $609 million, down from a year ago. Again driven by the $1.670 billion of credit costs, which is all charge-offs, no changes in reserves here. The charge-off rate you see down at the bottom circled of 437 basis points, behaving consistently with what we said in the second half of last year, looking into this year, is that we did see and expect to see a normalization, and that the first half was expected to be, in our minds, around a 4.50 charge-off rate, with likelihood but not yet visibility into the second half of the year as we started this year, that we could be approaching 5% by the end of the year. So I think at the 4.37% we are at now, looking ahead, we do expect to see us progress towards something in the neighborhood of a 5% charge-off rate, as we get to the back end of this year. On the revenue side, $3.9 billion, and up 6% from a year ago, and a couple of pieces there, 3% growth in outstandings from a year ago, charge volume of 5% overall increase, which includes a 10% increase in sales volume. Remember, we have tightened up on balance transfer offers and other promotional offers which deflate the amount of charge volume that we get from balance transfers. And then last piece there, second bullet from the bottom, the net interest margin continues to widen a little bit to 8.34%, which includes the shift away from low rate intro balances.
